 In the Matter of GOBLIN-BIRMINGHAM MANUFACTURING COMPANY, INC.andUNITED STEELWORKERS OF AMERICA, CIO-Case No. 10-R-1088.-Decided March 8, 1944Mr. Jenks H. Cdbaniss;of Birmingham, ,Ala., for the Company.Messrs. R. E. FarrandDan, Huston,,both; of Birmingham, Ala., forthe Steelworkers.[Mr. J.C.McG lon, of Birmingham, Ala., for the Machinists., -Messrs. Shelley WaldenandDraper Doyal,both, of Cincinnati, Ohio,for the Molders. , , ,I,—:Mr. J. A. Lipseombe,,of , Bessemer, Ala.,,for the Pattern Makers.'-34,. Darvid V. Easton,of counsel to the Board.DECISIONANDDIRECTION OF .ELECTIONSSTATEMENT OF, TIIE CASEUpon, a petition duly filed by United Steelworkers of America,CIO, herein called "the -Steens orkers, alleging that a question affect-inging commerce had arisen concerning the representation of employeesof Goslin-Birmingham Manufacturing Company, Inc., Birmingham,Alabama, herein called the Company, the National LaborRelationsBoard provided for an appropriate hearing upon due notice beforeDan M. Byrd, Jr., Trial Examiner. Said hearing was held at Bir-mingham, Alabama, on February 4, 1944.The Company, the Steel-workers, and International Association of Machinists, herein calledtheMachinists, Pattern Makers' League of North America, hereincalled the Pattern Makers, and Local 255 International Molders andFoundry Workers Union of North America, affiliated with the Amer-ican Federation of Labor, herein called the Molders, appeared,' par-ticipated, and were afforded full opportunity to be heard,to examine-Although duly apprised of the instant proceeding,International Brotherhood of Boiler-makers, Iron Shipbuilders&Helpers of America, International Association of Bridge,Structural&Ornamental Iron Workers,and International Brotherhood of Electric Work-ers made no appearance at the bearing herein,nor evinced any interest in the representa-tion of the employees of the Company.55 N. L.R. B., No. 55.304 GOSIjIN-BIRMINGHAM' MANUFACTURING COMPANY, INC.305issues.The Trial Examiner's rulings made at the hearing.are free-Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYcorporation; is customarily engaged as ,a jobbing foundry; specializingin heavy industrial castings and specialty 'machinery ' for chemical,sugar, and allied industries.In addition, it also manufactures at thepresent' time, specialty machinery, heavy castings, and shells for theUnited States Army.For these purposes, it operates two plants inthe city of Birmingham, known as the Goslin and Birmingham plants,respectively, which are separated by a distance of approximately 1/4of a mile. , The Company's annual purchases of materials, used in itsmanufacturing processes exceed $500,000 in value, part of which isreceived from points outside the State of Alabama.The annual salesI of the Company exceed $500,000 in value, 95 percent of which-isshipped to points located outside the State of Alabama.We find thatthe Company is engaged in commerce within the meaning of'the Na-tional Labor Relations Act. -II.THE ORGANIZATIONS INVOLVEDUnited Steelworkers of America is a labor organization affiliatedwith the Congress of Industrial Organizations, admitting to mem-bership employees of the Company.International Association of Machinists, Local'255; InternationalMolders and Foundry Workers Union of North America; and Pat-tern Makers' League of North America are labor organizations affili-ated with the American Federation of Labor, admitting to membershipemployees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the Steelworkersas the exclusive bargaining representative of certain of its'employees-until its claims and those of labor organizations affiliated with theAmerican Federal of Labor have been adjudicated by the Board.Statements of the Field Director and of the Trial Examiner intro-duced into evidence at the hearing, indicate that the Steelworkers, theMachinists, the Pattern Makers, and the Molders each represent a575129-44-vol 5521 306DECISIONS OF NATIONAL LABOR RELATIONS BOARDsubstantial number of employees in the units claimed as appropriateby each.2 .IWe find that questions affecting'commerce, have arisen concerning'the representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and.(7) of the Act.IV. THE APPROPRIATE UNIT; THE DETERMINATION OF REPRESENTATIVESThe Steelworkers seeks ' a unit composed of all production andmaintenance employees of the Company in its Birmingham and Gos-lin plants, excluding foremen, supervisors, watchmen, guards, salariedemployees,- and,, clerical, employees. ' The Company, while agreeinggenerally with the foregoing.. unit, contends that the employees of its,shell' shop; which is part of the Goslin plant, should constitute a unitseparate from the remaining employees, since the work performed inthe shell, shop is of a temporary nature:The Machinists seeks a unit-composed, generally, of assembly and machine-shop employees 'in 'theBirminghain'plant; 't'he Molders 'seeks a unit composed, generally,- offoundry-employees; and the Pattern Makers seeks a unit composedof all pattern makers and pattern' makers' apprentices.All partiesagree that watchmen, guards, supervisory, and clerical employeesshould be excluded from any of the proposed units.The Goslin plant is comprised of a pattern shop, foundry, and the"old n'lachine shop"; the "old machine shop"' is presently known asthe shell plant, having been converted, because of the national emer-gency, to the production of shells.The other plant is known as theBirmingham plant 'and contains therein a plate shop, a machine shop,an assembly floor, and storage space.The record indicates that theshell plant is a-functionally coherent entity.The forgings used thereinare purchased from outside sources, and the only connection betweenthe operations conducted therein and the remainder of the Company's2 The reports of the Field Examiner and the Trial Examiner, utilizing only those designa-tions bearing apparently genuine and original signatures, and containing the names ofpersons appearing upon the Company's pay roll for the period ending December 11, 1943,may be summarized as follows :,.1NumberlDesignations forempoyedin respec-tive unitsU. S A.IA 'MPatternMakersMoldersNumber by respective unitsSteelworkers' Unit______________511"162 (182)000Machinists' Unit________________8812800Molders' Unit'__________________106*15 (19)0'0-14Pattern Makers' Unit ______-____80050The Steelworkers submitted 46 additional designations at the hearing, of which 20 were signedby persons apparently working in the shell,shop, and 4 were signed by persons apparently working'in the foundry,' GOSLIN-BIRMINGHAMMANUFACTURING COMPANY,INC.307business is that the shell plant uses certain metal shell holders pro-duced by the Company's foundry, these shell holders amounting tomuch less than 1 percent of the total production of the foundry. Therecord further reveals, however, a close functional relationship be-tween the pattern shop and foundry at the Goslin plant and the opera-tions of the Birmingham plaiit; the patterns produced by the patternshop are used in the foundry for the purpose of making castings; thecastings produced in the foundry are sent to the machine shop in theBirmingham plant for finishing; and after being machined the cast-ings are sent to the assembly floor for assembling.On the other hand,there is little transfer of employees between either the Birminghamor the Goslin plants, or among the various departments of the Com-pany as a whole.All operations of the Company are centralized under a chief produc-tion supervisor, who has jurisdiction over both plants.Next belowhim in the supervisory hierarchy are superintendents in the shellplant, the foundry plant,3 and the Birmingham plant.Assisting thethree superintendents are foremen located in the shell plant, foundry,pattern shop, plate shop, machine shop, and the assembly floor.Eachdepartment of the Company has a separate pay roll. In addition, adivergence exists with respect to working hours of the various depart-ments, the shell plant employees working an 8-hour day, 6 days a weekon two shifts; the foundry employees also working an 8-hour day,but with a skeleton second shift; the pattern shop working a one-shift,8-hour day; and the Birmingham plant working a two-shift, 10-hourday.At one time the Company bargained with the Steelworkers on be-half of all employees in the Birmingham plant only.However, theCompany has not conducted bargaining relations on behalf of any ofits employees for approximately 3 or 4 years.As noted hereinabove, each of the labor organizations herein, affil-iated with the American Federation of Labor,seeksunits composedof employees traditionally represented by it, whereas the Steelwork-ers seeks an industrial unit.In view of the physical and functionalset-up of the Company's operations, we are of the opinion that thegroups sought by the Machinists, the Pattern Makers, and the Moldersmay properly function either as separate units or as part of an indus-trial unit.Accordingly, our determination of the unit issue generallywith respect to the Company's employees will depend, in part, uponthe desires of the employees themselves, these desires being best ex-pressed at the elections hereinafter directed, at which time they willhave an opportunity to vote for a craft organization, or for the Steel-3The superintendent of the foundry plant is also in charge of the pattern shop, which islocated in a separate building from the foundry. 308DECISIONS OF NATIONAL LABOR RELATIONS BOARDworkers, which favors an industrial form of unit, or for neither.Weshall consequently make no final determination of the unit or units atthis time, but shall defer such determinations pending the outcomeof the elections hereinafter directedWe shall direct, therefore, that separate elections by secret ballot beheld among the employees of the Company within each of the groupslisted below, who were employed during the pay-roll period imme-diately preceding the date of the Direction of Elections herein, sub-ject to the limitations and additions set forth in the Direction.Thereshall be excluded from each of such voting groups, in addition toothers specially mentioned therein, all watchmen, guards, clerical em-ployees, superintendents, foremen, and all other supervisory employeeswith authority to hire, promote, discharge, discipline, or otherwiseeffect changes in the status of employees. or effectively recommendsuch action.The respective voting groups shall be as follows :1.All pattern makers and pattern makers' apprentices employed atthe Company's pattern shop, excluding all other employees workingtherein, to determine whether they desire to be represented by thePattern Makers, or by the Steelworkers, for the purposes of collectivebargaining, or by neither ;2.All employees in the foundry department of the Company to de-termine whether they desire to be represented by the Molders, or theSteelworkers, for the purposes of collective bargaining, or by neither;3.All employees in the machine shop and on the assembly floor ofthe Company to determine whether they desire to be represented bythe Machinists, or the Steelworkers, for the purposes of collective bar-gaining, or by neither;4.All remaining production and maintenance employees of theCompany, excluding those employees in groups 1, 2, and 3, above, todetermine whether or not they desire to be represented by the Steel-workers.DIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 3, it is herebyDIRECTED that, as pert of the investigation to ascertain representa-tives for the purposes of collective bargaining with Goslin-Birming-ham Manufacturing Company, Inc., Birmingham, Alabama, separateelections by secret ballot shall be conducted as early as possible, butnot later than thirty (30) days from the date of this Direction, underthe direction and supervision of the Regional Director for the TenthRegion, acting in this matter as agent for the National Labor Rela- GOSLIN-BIRMINGHAM MANUFACTURING COMPANY, INC. 309tions Board, and subject to Article III, Sections 10 and 11, of saidRules and Regulations, among the following groups of employees ofthe Company who were employed during the pay-roll period immedi-ately preceding the date of this Direction, nicludmg employees whodid not work during said pay-roll period because they were ill or onvacation or temporarily laid off, and including employees in the armedforces of the United States who present themselves in person at thepolls, but excluding those employees who have since quit or beendischarged for cause, and have not been rehired or reinstated priorto the date of the election, as well as watchmen, guards, clerical em-ployees, superintendents, foremen, and all other supervisory em-ployees with authority to hire, promote, discharge, discipline, orotherwise effect changes in the status of employees, or effectivelyrecommend such action :1.All pattern makers and pattern makers' apprentices engagedin the pattern shop, excluding all other employees engaged therein,to determine whether they desire to be represented by Pattern Makers'League of North America, affiliated with the American Federation ofLabor, or by United Steelworkers of America, affiliated with theCongress of Industrial Organizations, for the purposes of collectivebargaining, or by neither;2.All employees in the foundry department to determine whetherthey desire to be represented by Local 255, International Molders andFoundry `Yorkers Union of North America, affiliated with the Amer-ican Federation of Labor, or by United Steelworkers of America, effil-iatecl with the Congress of Industrial Organizations, for the purposesof collective bargaining, or by neither;3.All employees engaged in the machine shop and on the assemblyfloor to determine whether they desire to be represented by Inter-national Association of Machinists, affiliated with the American Fed-eration of Labor, or by United Steelworkers of America, affiliatedwith the Congress of Industrial Organizations, for the purposes ofcollective bargaining, or by neither;4.All remaining production and maintenance employees, exclud-ing those in groups 1, 2, and 3, above, to determine whether or notthey desire to be represented by United Steelworkers of America,affiliatedwith the Congress of Industrial Organizations, for the pur-poses of collective bargaining.Mn. JOHN M. HOUSTON took no part in the consideration of the aboveDecision and Direction of Elections.